Citation Nr: 1107411	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-00 298	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to a rating higher than 20 percent for a low back 
disability.

3.  Entitlement to a rating higher than 20 percent for left leg 
radiculopathy.  

4.  Entitlement to a rating higher than 10 percent for right leg 
radiculopathy.

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1989 to August 
1994.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

An October 2007 RO rating decision confirmed and continued the 20 
percent rating for the Veteran's low back disability, increased 
his rating from 10 to 20 percent for his associated left leg 
radiculopathy, effective January 6, 2006, the date that the RO 
had received this claim, and confirmed and continued his 10 
percent rating for his associated right leg radiculopathy.

A December 2007 RO rating decision denied the Veteran's claim for 
service connection for a left hip disorder.

In his September 2008 substantive appeal (on VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge of the 
Board.  But in August 2010 he indicated he no longer wanted a 
hearing, so withdrew this request.  38 C.F.R. § 20.704(e) (2010).

Since the receipt of that VA Form 9, additional evidence has been 
added to the record, and the Veteran waived his right to have the 
RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304 
(2010).

In preliminarily reviewing the file, the Board sees a September 
2009 Infeasibility Determination prepared by a VA Vocational 
Rehabilitation Counselor indicates "The Veteran's reasonable 
feasibility for participation in competitive employment 
activities is not supported."  In Roberson v. Principi, 251 F.3d 
1378, 1384 (2001), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) held that once a claimant:  
(1)submits evidence of a medical disability, (2) makes a claim 
for the highest possible rating, and (3) submits evidence of 
unemployability, an informal TDIU claim is raised under 38 C.F.R. 
§ 3.155(a).  And as the Court more recently explained in Rice v. 
Shinseki, 22 Vet.App. 447 (2009), if the Board determines the 
TDIU claim requires further development before being adjudicated, 
the appropriate disposition is to remand the TDIU claim to the 
RO.  Remands to the RO generally are via the Appeals Management 
Center (AMC).  VA's Office of General Counsel also has indicated 
that remanding the derivative TDIU claim does not preclude the 
Board from going ahead and deciding the claims for higher ratings 
for the disabilities that formed the basis of the TDIU claim.  
VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 
2001).

Here, the September 2009 Infeasibility Determination cites both 
service-connected and nonservice-connected disabilities as the 
reason for this determination.  And a TDIU necessarily must be 
based on just service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2010).  The Veteran's wife since 
has indicated in a July 2010 letter, submitted on his behalf and 
through the First Lady, that the Veteran was awarded Social 
Security Administration (SSA) disability benefits the preceding 
year - so in 2009, "based on his military injuries."  The 
logical inference, then, is that he is unemployable and therefore 
entitled to a TDIU even if only his service-connected 
disabilities are considered.  A medical opinion is needed, 
though, before deciding this additional claim.  See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994) (indicating the Board may not 
reject a TDIU claim without producing evidence, as distinguished 
from mere conjecture, showing the Veteran can perform work that 
would produce sufficient income to be other than marginal).  See, 
too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  So 
the Board is remanding this derivative TDIU claim to the RO via 
the AMC for this and all other appropriate development and 
consideration.

The Board is going ahead and deciding the Veteran's other claims, 
however, especially since there is an urgent need for a decision 
on as many claims as possible; time is of the essence.  In the 
July 2010 letter already mentioned from the Veteran's wife, she 
also indicated there was a pending foreclosure on their home (the 
final of several prior initiated actions), and that they 
resultantly needed the Board to decide the appeal as soon as 
possible, obviously, better yet if favorably.  


And primarily for this reason, in December 2010, the Board 
advanced the appeal on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The 
Chairman of the Board also more recently sent the Veteran a 
letter in January 2011 updating him on the status of his appeal.

Still additional claims for service connection for a left knee 
disorder, identified as degenerative arthritis of this knee, and 
for depression, claimed as secondary to chronic pain as a result 
of the service-connected disabilities, have been raised by the 
record but have not been initially adjudicated by the RO as the 
Agency of Original Jurisdiction (AOJ).  In her July 2010 letter, 
the Veteran's wife again referred to this claim regarding his 
"mental health," although, while mentioning his resultant 
depression and need to take VA-prescribed 
anti-depressants, also referred to his posttraumatic stress 
disorder (PTSD) and hypertension as having started while he was 
in the military and never treated as they should have been.  The 
Board does not presently have jurisdiction over these additional 
claims, however, so they are referred to the RO for appropriate 
development and consideration.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) (the Board generally does not have jurisdiction over 
issues not yet adjudicated by the RO).


FINDINGS OF FACT

1.  As there is equally probative, i.e., competent and credible, 
medical and other evidence for and against his claim, it is just 
as likely as not the Veteran's left hip disorder - status post 
total left hip replacement (arthroplasty) due to 
severe degenerative joint disease in this hip, initially 
manifested during his military service when he first experienced 
symptoms referable to this hip.



2.  Prior to May 25, 2010, the probative medical and other 
evidence of record does not establish the Veteran's low back 
disability was manifested by forward flexion of the thoracolumbar 
segment of his spine limited to 30 degrees or less; but since 
then there is probative evidence indicating it is as likely as 
not he has had this extent of limited forward flexion.

3.  Prior to May 25, 2010, the probative medical and other 
evidence of record does not establish the Veteran's associated 
left and right leg radiculopathy was manifested by more than 
moderate and mild incomplete paralysis of the affected nerves, 
respectively; but since then the probative medical and other 
evidence of record indicates his left and right leg radiculopathy 
has been manifested by moderately severe and moderate incomplete 
paralysis of the affected nerves, respectively.


CONCLUSIONS OF LAW

1.  The Veteran's left hip disorder was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112; 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, (2010).

2.  Prior to May 25, 2010, the criteria are not met for a rating 
higher than 20 percent for the low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010).

3.  But since May 25, 2010, the criteria are met for a higher 40 
percent rating, though no greater rating, for the low back 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235-5243 (2010).



4.  Prior to May 25, 2010, the criteria are not for a rating 
higher than 20 percent for the associated left leg radiculopathy.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.124a, Diagnostic Code 8520 (2010).

5.  But since May 25, 2010, the criteria are met for a higher 40 
percent rating, though no greater rating, for the left leg 
radiculopathy.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8520 
(2010).

6.  Prior to May 25, 2010, the criteria are not met for a rating 
higher than 10 percent for the associated right leg 
radiculopathy.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8520 
(2010).

7.  But since May 25, 2010, the criteria are met for a higher 20 
percent rating, though no greater rating, for the right leg 
radiculopathy.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8520 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100, et seq.  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by 
way of letters dated in July 2006 and August 2008, the RO advised 
the Veteran of the evidence needed to substantiate his claims 
and explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For claims, as 
here, pending before VA on or after May 30, 2008, 38 C.F.R. § 
3.159 was amended to eliminate the requirement that VA also 
request that he submit any evidence in his possession that might 
substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).  It 
also deserves mentioning that he was apprised of the 
disability rating and effective date elements of his claims in 
the July 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Consider, as well, that the RO issued that July 
2006 VCAA notice letter prior to initially adjudicating his 
claims in October and December 2007, so in the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), that, for increased-compensation claims, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claims, the medical or lay evidence 
must show a worsening or increase in severity of the disabilities 
and the effect that such worsening or increase has on the 
claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03- 
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran specific."  
Similarly, "while a Veteran's 'daily life' evidence might in some 
cases lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

It since has been held in Vazquez-Flores v. Shinseki, No. 05-
0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010) that after a 
notice error, such as failing to inform the appellant to submit 
evidence demonstrating the effect that a worsening of the 
disability has on employment, is found in an increased rating 
claim, the appellant's burden to demonstrate prejudice at the 
Court (CAVC) level does not shift to VA unless notice is not 
provided at all.

The July 2006 VCAA notice letter mentioned also meets these 
revised 
Vazquez-Flores' requirements.  

So the Veteran has received all required VCAA notice concerning 
his claims.  As the pleading party, he, not VA, has the 
evidentiary burden of proof of showing there is a VCAA notice 
error in timing or content and, moreover, that it is unduly 
prejudicial, meaning outcome determinative of his claim so more 
than just harmless error.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  There is no such pleading or allegation in this 
particular instance.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records 
(SPRs), SSA records, private medical treatment records, and VA 
evaluation and treatment records - including the reports of his 
VA compensation and pension examinations (C&P Exams) assessing 
the etiology and severity of his disabilities.  His most recent 
VA C&P Exam was in May 2010, so relatively recently, and the 
report of it, along with those examinations from years past also 
of record, provide the information needed to determine whether 
the current ratings are appropriate.  38 C.F.R. §§ 3.327, 4.2.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Court has held that the mere passage of time does not, in and 
of itself, require a new examination.  Cf. Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007) (discussed in the context of a 
claim for service connection, rather than a claim for an 
increased rating for an already service-connected disability).  
But see, too, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (discussing when re-
examination is required in claims for increased ratings).  
As already alluded to, time is of the essence here since there 
apparently is a pending foreclosure on the Veteran's home, if 
this has not occurred already, and the Board is granting or at 
least partly granting all of the claims.



Moreover, regarding the assertion that the Veteran is 
unemployable on account of his service-connected disabilities and 
therefore also entitled to a TDIU, the Board is remanding this 
inferred derivative claim for all appropriate development and 
consideration - including especially having him examined for a 
medical opinion to assist in making this additional 
determination.

Thus, as there is no indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

II.  The Claim for Service Connection for a Left Hip Disorder

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally 
requires: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in- 
service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain conditions like degenerative joint disease (i.e., 
arthritis) are considered chronic, per se, and therefore will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within one 
year after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or a disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service. 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997). Establishing continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) is an alternative method of satisfying the second and 
third Shedden requirements to establish chronicity (permanency) 
of disease or injury in service and, in turn, link current 
disability to service.  See also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection also may be granted on a secondary basis for 
disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition.  See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 
439, 448 (1995). 

In order to establish entitlement to service connection on this 
secondary basis, there must be: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 
Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 
(1998).



Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence to 
the effect that the claim is plausible; lay assertions regarding 
this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  When, for example, a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

So medical evidence is not always or categorically required in 
every instance to establish the required nexus or linkage between 
the claimed disability and the Veteran's military service  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board 
must consider the type of condition specifically claimed and 
whether it is readily amenable to lay diagnosis or probative 
comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (reiterating this axiom in a claim for rheumatic 
heart disease).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there 
can be no valid claim).  Here, the Veteran's May 2010 
VA compensation exam report provides a diagnosis of status post 
left total hip arthroplasty.  The exam report also indicates he 
had to have this hip replaced with a prosthesis due to 
degenerative joint disease.  So there is no disputing he has a 
left hip disability.  Therefore, the determinative issue is 
whether it is attributable to his military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or a disease incurred in 
service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



Concerning this posited relationship between this claimed 
condition and his military service, the Veteran essentially 
asserts he experienced relevant symptoms while in service (so 
that is when it began) or, in the alternative, that it was caused 
or aggravated by (i.e., is secondary to) his service-connected 
low back disability.  See the July 2010 statement.

The Veteran's STRs confirm that, in November and December 1991, 
he was treated for left hip symptoms and ultimately received a 
diagnosis, based on X-ray findings, of degenerative joint disease 
of this hip.  So there is not only corroboration of his 
assertions regarding left hip symptoms in service, but also a 
pertinent diagnosis, namely, of arthritis in this hip.  And keep 
in mind that arthritis is a chronic (meaning permanent) 
condition, per se, according to 38 C.F.R. § 3.309(a), 
so if he initially had it in service, he necessarily still does.  
This, alone, is sufficient to establish the required chronicity 
of relevant disease in service and, in turn, link any current 
arthritis in this hip to that initially noted during his service.  
Strictly medically speaking, because he now has a prosthetic left 
hip, he no longer has arthritis, but the medical need to have the 
left hip replaced with this prosthesis was necessitated by the 
extent and severity of the arthritis in this hip.  So, for all 
intents and purposes, it is the same disability as he had in 
service.

On the other hand, the report of the Veteran's May 2010 VA C&P 
Exam provides an unfavorable opinion as to the proposed 
relationships between his current left hip disability and his 
military service.  This exam report essentially concludes it is 
less likely than not that his left hip symptoms in service are 
related to either the left hip degenerative joint disease 
(arthritis) that led to his left total hip arthroplasty or his 
service-connected low back disability.  In coming to this 
conclusion, the examiner indicated the Veteran's service-
connected low back disability, degenerative disk disease of the 
lumbar spine, although known to co-exist with degenerative joint 
disease of the hip, is not a recognized etiology for this 
condition.  The examiner further explained that, although disk 
problems may cause pain to radiate to the hips, it is not a 
recognized condition to cause degenerative joint disease of the 
hip joint.

The Veteran also, however, has submitted letters from a private 
physician, Dr. D.H.S., dated in January 2003, March 2009, and 
July 2010 essentially indicating the Veteran's status post left 
total hip arthroplasty is related to his military service.  In 
coming to this conclusion, Dr. D.H.S.'s July 2010 letter 
indicates the Veteran's STRs show he continued to have left hip 
pain throughout service due to in-service injury and that the 
diagnoses of degenerative joint disease and acetabular labral 
tear in the left hip - which led to his left total hip 
arthroplasty, were more likely than not a result of those 
injuries.

In evaluating the probative value of these medical opinions for 
and against the claim, the Court has stated that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . [and that] the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).

While the Board may not reject a favorable (or unfavorable) 
medical opinion based on its own unsubstantiated medical 
conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the 
Board has the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Medical evidence that is speculative, general or inconclusive in 
nature generally cannot be used to support a claim.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).

The Board, however, may appropriately favor the opinion of one 
competent medical authority over another, provided that it offers 
an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A 
physician's access to the claims file and the thoroughness and 
detail of the opinion are important factors in assessing the 
probative value of a medical opinion.  Prejean v. West, 13 Vet. 
444, 448-499 (2000).

With this in mind as the backdrop in weighing the probative value 
of these opinions for and against the claim, the Board sees the 
record indicates that Dr. D.H.S. had access to only some of the 
Veteran's STRs and not his entire claims file in making his 
favorable determination, whereas the record shows the VA C&P 
examiner who provided the May 2010 report did review the claims 
file for the pertinent medical and other history in commenting 
unfavorably.  But see, too, Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008), wherein the Court discusses, in great detail, how to 
assess the probative weight of medical opinions and the value of 
reviewing the claims folder.  The Court holds that with respect 
to claims file review, as it pertains to obtaining an overview of 
the claimant's medical history, "[i]t is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the Board's 
decision because the Board had dismissed one of the two favorable 
private medical opinions solely on the basis that the physician 
had not reviewed the claims folder, without an explanation of why 
that failure compromised the value of the medical opinion.  
By contrast, the Court held that, in rejecting the other private 
medical opinion, the Board had offered adequate reasons and bases 
for doing so (the doctor had overlooked pertinent reports 
regarding the Veteran's medical history), and thus, the Board's 
rejection was not based solely on the failure to completely 
review the claims file.

Here, there is no indication Dr. D.H.S.'s favorable opinion was 
compromised in any way by the history that provided the basis of 
that favorable opinion - even if the history was provided by a 
combination of some of the Veteran's STRs and the Veteran's self-
reported history rather than this doctor independently reviewing 
the claims file.  In Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), the Court indicated the Board may not disregard a 
favorable medical opinion solely on the rationale it was based on 
a history given by the Veteran.  Rather, as the Court further 
explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), 
reliance on a Veteran's statements renders a medical report not 
credible only if the Board rejects the statements of the Veteran 
as lacking credibility.

In this particular instance, there is no inherent reason to 
question the Veteran's credibility or the history that he 
provided to this doctor, which at least partly formed the basis 
of this favorable medical opinion, because the claimed left hip 
symptoms in service are documented in the Veteran's STRs -at 
least some of which were reviewed by Dr. D.H.S.  There also was a 
diagnosis of degenerative joint disease of this hip even while in 
service, which, again, is a chronic (permanent) condition, 
per se.  So this goes against any notion that the arthritis 
diagnosed after service is unrelated to that diagnosed during 
service.  The events Dr. D.H.S. considered particularly relevant 
in service - namely, pertinent left hip symptoms and diagnoses, 
are independently established by the record, irrespective of the 
Veteran's lay testimony concerning this.

The Board therefore concludes the medical nexus evidence 
supporting the claim is just as probative as the medical nexus 
evidence against the claim.  That is to say, it is just as likely 
as not the Veteran's current left hip disability - status post 
left total hip arthroplasty, performed due to degenerative joint 
disease of this hip, is etiologically related to his in-service 
left hip symptoms and diagnosis of degenerative joint disease.  
His claim must be granted with resolution of this reasonable 
doubt in his favor concerning this determinative issue of 
etiology.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (indicating an "absolutely accurate" 
determination of etiology is not a condition precedent to 
granting service connection, nor is "obvious" or "definite" 
etiology).

III.  The Claims for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.



Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A more recent decision of the Court, 
however, held that, in determining the present level of 
disability, the Board must consider whether the rating should be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
demonstrating distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the appeal, 
the assignment of a staged rating would be necessary.  
The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from one year before 
the claim for a higher rating was filed until VA makes a final 
decision on the claim.  Hart, supra.  See also 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
Reasonable doubt as to the degree of disability will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When an evaluation of a disability is based upon limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable Diagnostic Code, any additional functional 
loss the Veteran may have by virtue of other factors as described 
in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  These factors include more or less movement than 
normal, weakened movement, excess fatigability, incoordination, 
pain on movement, swelling, and deformity or atrophy from disuse.  
A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of the 
Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  See also 38 C.F.R. § 4.59.

On January 6, 2006, the RO received a statement from the 
Veteran's spouse essentially indicating the Veteran's service-
connected low back disability and associated bilateral leg 
radiculopathy had worsened such that he was going to have 
surgery.  The Board finds this communication sufficient to 
indicate a claim for higher ratings for these disabilities.

The Low Back Disability

Since the Veteran filed a claim for an increased rating for his 
low back disability on January 6, 2006, the current regulations 
governing the evaluation of spinal disabilities apply (the 
revisions to these criteria occurred in September 2002 and 
September 2003, so before he filed his claim).  The Board 
therefore need only consider the revised criteria.

The applicable rating criteria for intervertebral disc syndrome 
(IVDS) were amended effective September 23, 2002.  67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002).  These changes were incorporated 
into subsequent changes to the rating criteria applicable to the 
diseases and injuries of the spine under 38 C.F.R. § 4.71a, which 
are effective September 26, 2003, but these did not change the 
way intervertebral disc syndrome was rated, except for 
renumbering Diagnostic Code (DC) 5293 as DC 5243.  68 Fed. Reg. 
51,454 (Aug. 27, 2003).

The Veteran's low back disability has a 20 percent rating under 
DC 5243 (the former DC 5293), for IVDS. As of September 26, 2003, 
the amendments stipulate that the Veteran's IVDS (preoperatively 
or postoperatively) is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, DCs 5235 to 5242, or 
under the Formula for Rating IVDS, DC 5243, Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25.

Under DCs 5235-5242, the next higher rating, 30 percent, only 
concerns the cervical segment of the spine, not the thoracic and 
lumbar (i.e., thoracolumbar) segment at issue in this appeal.  
The next higher rating above that, 40 percent, requires evidence 
of forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
And even higher 50 percent rating requires evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  And the 
highest possible rating, 100 percent, requires evidence of 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, 
DCs 5235-5242.

Ankylosis is the immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  See, too, 38 
C.F.R. § 4.71a, Note (5), indicating that, for VA compensation 
purposes, unfavorable ankylosis is a condition in which ...the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension.... Here, as will be explained, because the 
Veteran is able to move his thoracolumbar spine, albeit not with 
normal range of motion, by definition, this segment of his spine 
is not immobile and therefore not ankylosed.  So to receive the 
next higher available rating of 40 percent under DCs 5235-5242, 
his forward flexion must be limited to 30 degrees or less.

The RO already assigned what is tantamount to a "staged" rating 
by temporarily increasing the rating to 100 percent under 38 
C.F.R. § 4.30, from May 11, 2006 to December 1, 2006.  However, 
the Board will also consider whether there are other occasions 
during the relevant time period at issue when the rating should 
be increased.



In the report of the Veteran's May 2010 VA compensation exam, the 
examiner recorded that the Veteran's forward flexion of the 
lumbosacral spine was to 35 degrees.  However, it also indicates 
the examiner was unable to ascertain the degree of functional 
loss attributable to pain, fatigue, weakness, lack of endurance, 
or incoordination because repeated use of his back was not 
feasible - presumably due to pain, fatigue, or weakness.  In 
summary, the examiner concluded the Veteran's low back disability 
imposed a moderate to moderately severe disability.  Resolving 
the benefit of all reasonable doubt in his favor, the Board finds 
this report sufficient to find the Veteran's low back disability 
imposes an additional functional loss due to pain - beyond his 35 
degrees of forward flexion of the lumbosacral spine, such that 
the disability picture more nearly approximates the criteria 
required for a higher, 40 percent rating, but no more, as of May 
25, 2010 - the date of this exam report.  See again DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  See also 4.3, 4.7.  And see 
Harper v. Brown, 10 Vet. App. 125, 126 (1997) (discussing the 
three possible effective dates that may be assigned for the 
higher rating depending on the facts of the case:  (1) if an 
increase in disability occurs after the claim is filed, the date 
that the increase is shown to have occurred (date entitlement 
arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in 
disability precedes the claim by a year or less, the date that 
the increase is shown to have occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability 
precedes the claim by more than a year, the date that the claim 
is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

As mentioned, under Hart, the Board is to also consider whether 
the Veteran's rating should be "staged," looking all that way 
back to one year prior to him filing his current claim.  And 
Harper defines the effective date for any higher rating.

In the report of the Veteran's September 2007 VA compensation 
exam, the examiner recorded that the Veteran's thoracolumbar 
forward flexion was from 0 to 88 degrees, with additional 
functional loss due to pain at 86 degrees.  



The Veteran previously had a VA examination in July 2006, but 
this was during the period when he was in receipt of a temporary 
100 percent disability rating for this disability, so already 
being compensated at the highest possible level.  Therefore, the 
results of that exam have no probative value as to further 
staging his rating for this disability.

That said, the report of the Veteran's June 2005 VA compensation 
examination indicates his forward flexion of the lumbar spine was 
to 90 degrees, with pain.  It further indicates he had an 
increase in pain, but no decrease in range of motion with 
repetitive testing.

So based on the results of the September 2007 and June 2005 VA 
compensation examinations, the probative medical evidence of 
record does not establish that prior to May 25, 2010, the 
Veteran's low back disability met the criteria for a 
higher rating - excluding the time period he was in receipt of a 
temporary 100 percent convalescent rating under 38 C.F.R. § 4.30.  
See 38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o).  See again 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).   

Therefore, under DCs 5235-5242, the Board finds he is entitled to 
a higher 40 percent rating, but no greater, as of May 25, 2010.  
And if, as here, he is receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, since he does not also have ankylosis, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

As a point of reference, only noted parenthetically since it does 
not apply in this case, the former DC 5292 (in effect prior to 
September 2002, before the Veteran filed his current claim in 
January 2006) provided at most a 40 percent rating for limitation 
of motion of the lumbar spine, even if severe.  So, again, 
inasmuch as the Veteran is receiving the highest possible rating 
in this decision on the basis of his limited range of motion (on 
forward flexion), in the absence of the required 


ankylosis under the revised DCs 5235-5242, he may only receive an 
even higher rating under a different diagnostic code or on an 
extra-schedular basis.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if supported 
by explanation and evidence).

The Left and Right Leg Radiculopathy

The General Rating Formula for Diseases and Injuries of the 
Spine, Note (1), also requires that any associated objective 
neurological abnormalities be evaluated separately under the 
appropriate diagnostic code.  

Here, the Veteran's left and right leg radiculopathy disabilities 
are rated as 20 and 10 percent disabling, respectively, under the 
former diagnostic code for IVDS - DC 5293, and DC 8520.

Under DC 8520, mild incomplete paralysis warrants a 10 percent 
rating; moderate incomplete paralysis warrants a 20 percent 
rating; moderately severe incomplete paralysis warrants a 40 
percent rating; and severe incomplete paralysis with marked 
muscular atrophy warrants a 60 percent rating.  An even higher 80 
percent rating is assigned for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of the 
muscles below the knee, and flexion of the knee is weakened or 
(very rarely) lost.  See 38 C.F.R. § 4.121a, DC 8520.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).

The report of the Veteran's May 2010 VA compensation exam 
provides the Veteran reported constant throbbing, aching pain in 
his lower back with radiation down both legs to his feet, more 
severe on the left than the right; having daily flare-ups lasting 
from 10 minutes to 2 hours; having pain with movement and taking 
morphine to relieve the pain; and being able to perform 
activities of daily living.  It provides that upon examination, 
the Veteran leaned heavily on a crutch when walking and he 
appeared to have weakness of the left quadriceps, but all other 
major muscle groups in both lower extremities were graded 5 out 
of 5.  It provides the Veteran demonstrated a left hemi 
hypesthesia in no particular dermatome distribution, his knee 
jerks were +4 bilaterally, his ankle jerk was +2 on the right and 
absent on the left, and he appeared to have bilateral spasm.  It 
provides his straight leg raising test was positive at 50 degrees 
on the right and 45 degrees on the left.  It provides the 
disability imposed by the Veteran's low back problem (to which 
these symptoms are neurological manifestations) is moderate to 
moderately severe.

Based on the results of this exam, the Board finds the impairment 
caused by the Veteran's left and right leg radiculopathy warrants 
higher ratings for each leg, under DC 8520.  The Board finds the 
Veteran's right leg radiculopathy most nearly approximates the 
criteria contemplated by a 20 percent rating -moderate incomplete 
paralysis, and his left leg radiculopathy most nearly 
approximates the criteria contemplated by a 40 percent rating -
moderately severe incomplete paralysis; so he is entitled to 
these higher ratings, but no more, for each of these 
disabilities, as of May 25, 2010 -the date of this exam.  See 38 
C.F.R. § 4.121a, DC 8520.  

The report of the Veteran's September 2007 VA compensation exam 
provides the Veteran reported low back pain radiating down both 
legs, described as a sharp, stabbing pain in nature with daily 
frequency, lasting for hours, accompanied by weakness, fatigue, 
lower back spasms, and some loss of sensation in his lower 
extremities.  It provides there was a history of paresthesias, 
but no leg or foot weakness, falls, or unsteadiness.   It 
provides that upon examination, the Veteran's lower extremities 
were 2 out of 2 bilaterally with respect to vibration and 
position sense and 1 out of 2 bilaterally with respect to 
pinprick and light touch; his knee jerk and ankle jerk were 2+ 
bilaterally and his plantar flexion was normal bilaterally; and 
his Lasegue's sign was positive bilaterally.

The report of the Veteran's July 2006 VA compensation exam 
provides the Veteran reported a history of tingling sensation to 
his lower extremities, numbness or tingling radiating to his left 
posterior calf; and a tingling sensation to his right buttock; 
pain radiating from his back and precipitating factors included 
bending or stooping or repetitive motion; weakness and fatigue in 
his lower extremities; pain sleeping at night; and not being able 
to walk or drive long distances.  It provides that upon 
examination, the Veteran's distal sensation was diminished, 
particularly to the left lower extremity; he had a positive 
straight left leg raise test at 45 degrees; his patellar and 
Achilles tendon reflexes were 1 out of 1; and there was no edema 
to the lower extremities.  It provides that the Veteran walked 
with an antalgic gait without the use of his forearm crutch and 
he was unable to walk on his heels and toes.  It provides the 
Veteran's distal sensation was diminished particularly to the 
left lower extremity and his distal pulses were intact.  It 
further provides, in summary, the Veteran's left leg 
radiculopathy causes mild to moderate impairment, while his right 
leg radiculopathy causes mild impairment.

The report of the Veteran's June 2005 VA compensation exam 
indicates the Veteran reported bilateral lower extremity 
radicular symptoms; a tingling sensation to the lateral aspect of 
his left lower extremity, radiating to his foot; numbness and 
tingling radiating to his right thigh; and additional limitation 
of motion and functional impairment during flare-ups.  It 
indicates he reported having symptoms of malaise, numbness, and 
weakness; using a crutch walker or a cane periodically; being 
able to walk half a mile to a mile; and falling down 4 times over 
the last 12 months due to unsteadiness.  It indicates that upon 
examination, the Veteran had a positive straight leg raise on the 
left and no discernible tenderness.  It indicates there was 
decreased sensation to his bilateral calves and his leg strength 
was 5 bilaterally with ratcheting noted.  It indicates there were 
no obvious ankle or extensor hallucis weakness and his distal 
pulses were intact.  It indicates he walked unsteadily on his 
heels and toes, with a slight limp without the use of his forearm 
crutch.  In summary, it indicates the Veteran's bilateral lower 
extremity radiculopathy resulted in mild impairment.

Based on the results of these exams, the Board finds the 
impairment caused by the Veteran's left and right leg 
radiculopathy does not warrant higher ratings for each leg, under 
DC 8520, prior to May 25, 2010.  See 38 C.F.R. § 4.121a, DC 8520.  
That is, prior to the May 2010 VA compensation exam, the 
probative evidence does not establish the Veteran's left and 
right leg radiculopathy imposes a disability that is more than 
moderate and mild incomplete paralysis, respectively.

Rating IVDS Based on Incapacitating Episodes

Under the revised criteria, IVDS is rated either on the total 
duration of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation. 

Under these revised criteria, a 10 percent rating requires 
incapacitating episodes having a total duration of at least at 
least one week but less than two weeks; a 20 percent rating 
requires incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months and a 40 percent rating requires incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months.  

Note (1) in this code defines an incapacitating episode as a 
period of acute signs and symptoms due to IVDS requiring bed rest 
prescribed by a physician and treatment by a physician.  The 
Veteran does not contend, and the evidence does not otherwise 
suggest, that he has had incapacitating episodes as a result of 
his IVDS, according to this definition provided in DC 5243, of 
the duration and frequency required for a higher rating.  Indeed, 
the report of his May 2010 VA compensation exam indicates the 
Veteran reported not having any incapacitating episodes in the 
previous year.  And, the report of his September 2007 VA 
compensation exam indicates the Veteran had one such episode in 
August 2007, lasting 1 and a half days. 
 


Extra-schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 
22 Vet. App. 111 (2008).  According to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).  Keep in 
mind the Board is remanding his TDIU claim for further 
development and consideration, and that other claim is already 
predicated on the notion that he is unemployable (incapable of 
obtaining and maintaining substantially gainful employment) 
on account of his service-connected disabilities.  There is no 
evidence of any other exceptional or unusual circumstances, such 
as frequent hospitalizations, suggesting he is not adequately 
compensated for his disabilities by the regular rating schedule.  
The evaluation and treatment he has received for his low back 
disability and associated lower extremity radiculopathy has been 
mostly on an outpatient basis, not as an inpatient.  VAOPGCPREC 
6-96.  See also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a left hip disorder, status post left 
total hip arthroplasty, is granted.

Prior to May 25, 2010, a rating higher than 20 percent for a low 
back disability is denied.

But since May 25, 2010, a higher 40 percent rating for the low 
back disability is granted, subject to the statutes and 
regulations governing the payment of VA compensation.

Prior to May 25, 2010, a rating higher than 20 percent for the 
associated left leg radiculopathy is denied.  

But since May 25, 2010, a higher 40 percent rating for the 
associated left leg radiculopathy is granted, subject to the 
statutes and regulations governing the payment of VA 
compensation.

Prior to May 25, 2010, a rating higher than 10 percent for the 
associated right leg radiculopathy is denied.  

But since May 25, 2010, a higher 20 percent rating for the 
associated right leg radiculopathy is granted, subject to the 
statutes and regulations governing the payment of VA 
compensation.


REMAND

As previously mentioned, a September 2009 Infeasibility 
Determination prepared by a VA Vocational Rehabilitation 
Counselor indicates "[t]he Veteran's reasonable feasibility for 
participation in competitive employment activities is not 
supported."  In coming to this conclusion, the Determination 
notes both service-connected and nonservice-connected 
disabilities as contributing factors.  Because he has submitted 
evidence of a medical disability, made a claim for the highest 
possible rating for his disabilities, and has submitted evidence 
of unemployability, he has raised the additional issue of whether 
he is entitled to a TDIU under 38 C.F.R. § 3.155(a).  See again 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 
Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  But the RO has 
not considered this additional claim, much less denied it and him 
responded by appealing to the Board.  So it would be potentially 
prejudicial for the Board to consider this claim in the 
first instance, especially since a medical opinion is needed to 
determine whether he is unemployable if only his service-
connected disabilities (which now also include a left hip 
disorder) are considered.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, this derivative TDIU claim is REMANDED for the 
following additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Once the referred claims for service 
connection have been properly developed and 
adjudicated, and a rating assigned for the 
Veteran's now service-connected left hip 
disorder, send him a VCAA letter apprising 
him of the type of evidence and information 
needed to substantiate his derivative claim 
for a TDIU, including apprising him of his 
and VA's respective responsibilities in 
obtaining this supporting evidence.

2.  Have the Veteran examined to determine 
the effects of his service-connected 
disabilities (which now include his left hip 
disorder) on his ability to obtain and 
maintain substantially gainful employment 
consistent with his prior work experience, 
level of education and training.

The Veteran is hereby advised that his 
failure to report for this scheduled 
examination, without good cause, may have 
detrimental consequences on his pending claim 
for a TDIU.  See 38 C.F.R. § 3.655.

3.  Then adjudicate the Veteran's derivative 
TDIU claim in light of all additional 
evidence.  Should this claim not be granted 
to his satisfaction, send him and his 
representative another SSOC, but concerning 
this derivative claim, and give them time to 
respond to it before returning the file to 
the Board for further appellate consideration 
of this derivative claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


